Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
                 Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): 
See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
It should be noted that the brief description of the FIG. 3, and FIG. 4 is missing from the current specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, claim 1 recites the limitation of “the supplementary data” on line 10.  However, the references in the claim to "the supplementary data” when there is no previous reference in the claim to "supplementary data” creates uncertainty as to what the claim is referring to.  A lack of antecedent basis results in indefiniteness, unless the scope of the claim could be reasonably ascertained by a skilled artisan.
Claims 2-12, which are dependent on claim 1, are rejected for the same reason.
Regarding claim 13, claim 13 recites the last limitation “in response to determining the traffic-related event, transmitting a traffic-related communication,” in which is the phrase “transmitting a traffic-related communication” render the claim indefinite because it is unclear where the traffic-related communication is transmitted to.
Claims 14-21 are also rejected for the same reasons as discussed herein above.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, 13, 14, 18, and 19 of U.S. Patent No. US 10,559,196 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
The ‘915 application is directed to “a method for improving vehicular traffic-related communication between devices."

The reference claim 1 and the currently examined application claim 1 include the following common features: “collecting a first movement dataset corresponding to at least one of a location sensor and a motion sensor of a first device arranged within a first vehicle; transmitting the movement dataset from the first device to a remote computing system; determining, at the remote computing system, a traffic-related event based upon processing the movement dataset with a traffic event model; dynamically determining, at the remote computing system, a mobile region of interest based on the supplementary data and the movement dataset, wherein the mobile region of interest contains the first device; and in response to determining the traffic-related event, transmitting a traffic-related communication from the remote computing system to a second device.”
The difference is that the reference claim 1 of the patent further recites that “the first movement dataset is associated with position, velocity, and acceleration (PVA) of the first vehicle,” “collecting a supplementary dataset from the first device, wherein the first device is associated with a first user,” “a second device associated with a second user arranged in a second vehicle.”
It would have been obvious to use the method for improving vehicular traffic-related communication between devices as recited in claim 1 of the patent for the method of claim 1 of the currently examined application.
The subject matter claimed in the currently examined application would have been obvious in view of the subject matter claimed in the cited patent.

The reference claim 10 and the currently examined application claim 13 include the following common features: “collecting a first movement dataset corresponding to at least one of a first location sensor and a first motion sensor of a first device arranged within a first vehicle, wherein the movement dataset is associated with position, velocity, and acceleration (PVA) of the first vehicle; transmitting the movement dataset from the first device to an intermediate device; determining, at the intermediate device, a traffic-related event based upon processing the movement dataset and supplementary dataset with a traffic event model; dynamically determining, at the intermediate device, a mobile region of interest based on the traffic-related event, wherein the mobile region of interest contains the first device; and in response to determining the traffic-related event, transmitting a traffic-related communication.”
The difference is that the reference claim 10 of the patent further recites the following features “collecting a supplementary dataset from the first device, wherein the first device is associated with a first user,” “communication to a set of secondary device within the region of interest, wherein each of the set of the secondary devices is associated with a corresponding user.”  In general, the currently examined application claim 13 is similar to the reference claim 10 of the patent, but omits the features of “collecting a supplementary dataset from the first device,…,” and “communication to a set of secondary device within the region of interest…” as pointed out above.  Thus, a 
It would have been obvious to use the method for improving vehicular traffic-related communication between devices as recited in claim 10 of the patent for the method of claim 13 of the currently examined application.
Regarding claims 14-21, the claims at issue are not patently distinct over the reference claims 13, 14, 18, 19 of the ‘196B2 patent because the claims are either anticipated by, or would have been obvious over, the reference claims.
	Comments Regarding Prior Art cited in PTO-892
It is found the US patent application publication No. US 2013/0006469 A1 (Green reference) is the most relevant prior art of record.  Green discloses system and method for automatic traffic accident determination and notification.  The system includes one or more devices, some of which are the sensors that indicate changes in movement of the vehicle, a position sensor that indicates a position of the vehicle, a communication device that is configured to send and receive data to and from a remote device, and a control unit that can be able to determine a location of the vehicle, determining a movement statue of the vehicle and transmitting one or more program parameters, vehicle location, and movement data to the remote device.  However, Green is not disclosing or suggesting each and every limitations required by the claimed invention.  Green is not disclosing or even suggesting the features of “determining, at the remote computing system, a traffic-related event based upon processing the movement dataset with a traffic event model; dynamically determining, at the remote computing system, a mobile region of interest based on the supplementary data and the movement dataset, 
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

	
/TUAN C TO/Primary Examiner, Art Unit 3667